 CHASSIS MAINTENANCEChassisMaintenance,Inc.andSheetMetal Work-ers' International Assoication,Local Union No.355 of Northern California.Cases 32-CA-8370,32-CA-8526, and 32-CA-8723June 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 23, 1987, Administrative LawJudge Richard J. Boyce issued the attached deci-sion.The General Counsel filed limited exceptionsand a supporting brief, and the Charging Partyfiled an exception.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedRemedy' and Order as modified.2AMENDED REMEDYInsert the following as the last paragraph in theremedy section of the judge's decision.3"Having found that the Respondent unlawfullydiscontinued contractually required contributionsinto the Union's health care plan since about Janu-ary 1986, we shall order it to pay into the healthcare plan all contributions which have not beenpaid and which would have been paid absent theRespondent's unlawful discontinuance of such con-tributions.We shall also provide for interest onbackpay owing the employees under the judge'slimited monetary remedy for the Respondent's fail-ure to bargain with the Union over the effects ofthe termination of its Oakland operations."iAnyreference to "this decision"in the remedy sectionof thejudge'sdecision should be interpreted as referring to the"Board's decision "2TheGeneral Counsel requests a visitatonal clause authorizing theBoard,for compliance purposes,to obtain discovery from the Respond-ent underthe FederalRules of Civil Proceduresubject to thesupervisionof the United Statescourtof appeals enforcing thisOrder Underthe cir-cumstances of this case,we finditunnecessary to include such a clauseAccordingly,we deny the General Counsel's request SeeCherokeeMarine Terminal,287 NLRB 1080 (1988)8Anyinterestor otheradditional amounts with respect to these contri-butions shall be calculated in the mannerset forthinMerriweatherOpticalCo., 240 NLRB 1213 (1979)Although inthe remedy sectionof hisdecision the judge does not dis-cuss the Respondent'swithholding of requiredhealthcare plan contribu-tions or the unlawfullayoffs ofemployee Miguel Dimas, he has providedappropriateprovisionsfor remedying those violations in his recommend-ed OrderIn adopting thoseportions ofthe judge's recommended Order,backpay owing any employees as a result of the Respondent's failure tomake contributionsto the healthcare plan shall be computed in themanner prescribedinOgleProtection Service,183NLRB 682 (1970),whilethe backpayowing toDimas shallbe computed in the mannerprescribedin F W Woolworth Co,90 NLRB 289 (1950)289ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Chassis Maintenance, Inc., Oakland, Cali-fornia, its officers,agents,successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(b)."(b) Pay with interest the unit employees on thepayroll when the Respondent terminated its Oak-land operation in the manner set forth in theremedy portion of this decision."2.Add the following as paragraph 2(c) and re-numberthe remainingparagraphs."(c) Pay in to the Union's health care plan thosecontributions it has failed to pay as required by theSeptember 1, 1985, to August 31, 1986 collective-bargaining agreementwith the Union."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail and refuse to bargain collec-tively with Sheet Metal Workers' International As-sociation,Local Union No. 355 of Northern Cali-fornia concerning the effects on the employees inthe appropriate unit below of our decision to closeour operation in Oakland, California. The unit is:All production, warehouse, maintenance, mate-rialhandling, and truck-driver employees atour operation in Oakland, California, excludingoffice clerical employees, timekeepers, admin-istrative and professional employees, technicalemployees, guards, and supervisors.289 NLRB No. 35 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT fail and refuse, during the term ofa collective-bargaining contract between us and theUnion covering employees in the above unit, torecognize the Union as the exclusive representativeof those employees, to honor the terms of suchcontract (including those requiring contributions tothe Sheet Metal Workers' of Northern CaliforniaHealth Care Plan and prescribing procedures to befollowed when hiring and laying off employees),and to enter into the negotiation of a successorcontract when timely requested by the Union to doso.WE WILL NOT make inducements to employeestowithdraw their support of a labor organizationwith whom we have a collective-bargaining con-tract by telling them that we do not want anothercontract and that their benefits will be the samewithout a contract or withouta union.WE WILL NOT tell employees we will give themmore work only if they achieve the withdrawal ofunfair labor practice charges against us that havebeen filed on their behalf with the National LaborRelations Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL, on request, bargain collectively withthe Union concerning the effects on the employeesin the above unit of our decision to close our oper-ation in Oakland, California, and WE WILL reduceto writing any agreement resulting from such bar-gaining.WE WILL pay, with interest, the unit employeeson the payroll when we terminated our Oaklandoperation in the manner required by the NationalLabor Relations Board.WE WILL pay into the Union's health care planthose contributions we have failed to pay as re-quired by the collective-bargaining agreement cov-ering our unit employees.WE WILL make whole our unit employees, withinterest, for any monetary loss occasioned by ourunlawful withholding of contributions to the abovehealth care plan.WE WILL make Miguel Dimas whole, with inter-est, for any losses of wages and benefits he sufferedbecause of our disregard of his seniority and othercontractually bestowed rights in connection withour two layoffs of him in August 1986.CHASSIS MAINTENANCE, INC.Elaine Climpson, Esq.,for the General Counsel.Mark Santos,BusinessManager, of Oakland, California,for the Union.'DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thisconsolidated matter was tried in Oakland, California, on15September 1987.2 The consolidated complaint inCases 32-CA-8370 and 32-CA-8526, based on chargesfiled by Sheet Metal Workers'InternationalAssociation,Local Union No. 355 of Northern California (Union)3 al-leges that ChassisMaintenance, Inc. (Respondent) violat-ed Section8(a)(5) and(1) of the National Labor Rela-tions Act as follows.4(a) In March 1986, ceasing to make fringe benefit con-tributions as required by its contract with the Union.(b) Since about 16 June 1986, ignoring the Union's re-quests that they undertake the negotiation of a successorcontract.(c) In July 1986, failing to submit a "report of hire"form to the Union as prescribed by the contract.(d) In August 1986, twice laying off unit employeeMiguel Dimas without observing contractually specifiedprocedures; and its conduct in totality, withdrawing rec-ognition from the Union.The same complaint alleges that Respondent addition-ally violated Section 8(a)(1) by the following:(a) In June, July, and/or August 1986, through Oper-ationManager Hisidro Carralez, telling an employee thatitwould not negotiate or sign a new contract with theUnion, and that it would maintainexistingbenefits with-out need for the Union.(b) In November or December 1986, through HisidroCarralez,threateningto deny work to an employee be-cause the Union had filed an unfair labor practice chargeon his behalf.The complaint in Case 32-CA-8723, also based on acharge filed by the Union, 5 allegesthat Respondent vio-lated Section 8(a)(5) and (1) by the following.'Respondent,although formally answering the two complaints, didnot appear at the trialAttorneyDavid Rosenfeld,of San Francisco,California, entered an appearance for the Union after the hearing.2This manner of setting forth dates comports with the wishes of theBoard3The charge in Case 32-CA-8370was filed on 10 September 1986.The charge in Case 32-CA-8526 was filed on 17 November1986 andamended on 21 January 1987 The consolidated complaint issued on 27January 19874 Sec 8(a)(5) prohibits an employer from "refus[ing] to bargain collec-tively with the representatives of his employees,subject to the provisionsof section 9(a) " Sec 9(a) states in relevant partRepresentatives designated or selected for the purposes of collectivebargainingby the majority of the employeesin a unit appropriate forsuch purposes shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment,or other condi-tions of employment .Sec8(a)(1)prohibitsanemployerfrom"interfer[ing]with,restrain[ing], or coerc[ing] employees in the exercise of the rights guaran-teed in section7" of the Act Sec 7guarantees employees"the right toself-organization,to form,join or assist labor organizations,and toengage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection"SThe charge in Case 32-CA-8723 was filed on 19 February 1987 andthe complaint issued on 24 March An order consolidating all matters fortrial also issuedon 24 March CHASSISMAINTENANCE(a) In November or December 1986, terminating itsOakland operation without notifying the Union andgiving it an opportunity to negotiate concerning the ef-fects of that action on unit employees.(b) Since about 12 February 1987, ignoring the Union'srequest that they bargain over those effects.1. JURISDICTIONRespondent,a California corporation,maintains andrepairs oceangoing equipment, chassis,and containers.One of its facilities,until late 1986,was in Oakland. In1986,itadmittedly realized revenues exceeding$50,000from customers meeting the Board's direct inflow or out-flow jurisdictional standards.I conclude that Respondent is an employer engaged inand affecting commerce within Section 2(2), (6), and (7)of the Act.II.LABORORGANIZATIONRespondent admits in one answer and denies in theother that the Union is a labor organization within Sec-tion 2(5) of the Act.The record establishes that the Union is an organiza-tion in which employees participate and which dealswith employers concerning the terms and conditions ofemployment of employees it represents. I conclude,therefore, that it is a labor organization under Section2(5).III.THE ALLEGED MISCONDUCTA. BackgroundRespondent came into existence in the summer of1985.On 9 September of that year it and the Union en-tered into a labor contract to run from 1 Septemberthrough 31 August 1986. The unit, as defined in the con-tract, included "all production, warehouse, maintenance,material handling and truck-driver employees," and ex-cluded "office clerical employees, timekeepers, adminis-trative and professional employees, technical employees,guards and supervisors."6B. The Incidents in Issue1.Factsa.The allegedly unlawful cessation of contributionsArticle XIII of the contract required that Respondent"pay the sum of one dollar nine cents ($1.09) per hourfor each hour worked into the Sheet Metal Workers' ofNorthern California Health Care Plan." The contribu-tions were due "on or before the tenth (10th) day of themonth following the month in which the work was per-formed," and were deemed delinquent "if not paid bythe twenty-fifth (25th) day of the month."After complying with the contract for hours workedthroughDecember 1985, Respondent stopped makingcontributions.Mark Santos, the Union's business manag-6 The complaints allege, the answers admit, and I conclude that this isan appropriate unit291er, called Respondent President John Carralez about thisin early 1986. Admitting the delinquency, Carralez saidRespondent was "having some financial problems, but itthe delinquency] would be taken care of." Respondent,however, never did cure the delinquency or resumecompliance.Respondent's answer to this allegation admits that itstopped making contributions before the contract expira-tion date.b.The allegedly unlawful disregard of the Union'srequests to negotiateAnticipating the 31 August expiration of the contract,Santos informed Respondent by letter dated 16 June1986 that the Union "wish[ed] to reopen [the] agreementin its entirety for negotiations" and would be contactingRespondent "in the near future in regard to setting up ameeting for the purpose of entering into negotiations."Santos thereafter attempted to reach John Carralez bytelephone several times. He was told in each instance byRespondent's secretary, Julie,' that Carralez was not"in." Santos left word that he wished to "set up negotia-tions meetings" and asked that Carralez call him back.On 6 August, none of his calls having been returned,Santos hand-delivered to Julie a copy of the Union's pro-posals, together with a proposed agreement "to extendthe current bargaining agreement thru September 14,1986." Santos told Julie at the time that he "would liketo have John [Carralez] call [him], because [he] wantedto set up some negotiations," and she said she would passon the materials and that message.On 8 August, still receiving no word from Respond-ent, Santos hand-delivered this letter to Carralez:Dear John:I am presenting the following dates to you for theupcoming negotiations.August 13th, 14th, 15th,20th and 21st, at your convenience, I will meet atany time with you.If you have any questions, please feel free to call.On delivering the letter, Santos spoke with Carralez'brother Hisidro, Respondent's operation manager. Hisi-dro reported that John would be out of town until 11August. Santos said he would "appreciate" John's callingon his return "so we can line up some of those negotia-tion sessions." Hisidro replied that he would convey themessage.On 13 and 14 August, after still no word from John,Santos tried twice to telephone him. Julie told him bothtimes that John was not in, and Santos asked that she"have John call [him] back to set up some meetings."Santos also said in the second call that he was about togo to Chicago for a convention, and that Carralez shouldcallArnold Sales, another union representative, in his ab-sence.On 21 or 22 August, Santos called Sales from Chicago.When told that Carralez had not called, Santos directed° Julie is John Carralez'daughter 292DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSales to refer the matter to the Union's attorney, whofiled the first of the charges on 10 September.Neither Carralez nor anyone else on behalf of Re-spondent ever responded to Santos'efforts to initiate ne-gotiations.Respondent'sanswer to this allegation admits that ithas refused to bargain with the Union since about 16June 1986.The same answer admits that Respondentwithdrew recognition from the Union.c.The allegedly unlawful failure to submit a "Reportof Hire" formArticle III, section 3, of the contract stated in part:In order for the parties to complete their obligationsunder the agreement,the employer shall direct thenew employee to the office of the Union with aREPORT OF HIRE FORM.The Union will thendispatch the employee with two (2)copies of anINTRODUCTORYCARD,one (1) copy going tothe Company and the other to the Shop Stewardhaving jurisdiction.In the summer of 1986,Respondent hired Larry Fieldto perform unit work without complying with this provi-sion.Santos,when first seeing Field on the job,told Hi-sidro Carralez to have him "go down to the union halland clear."Carralez did not comply.Field apparently was the only unit employee hiredduring the contract's 1-year term.8d.The allegedly unlawful failure to observecontractually prescribed procedures anent thelayoffs ofMiguel DimasArticleXVI, section l(b)(1), of the contract stated: "Inthe event that work becomes slack and the Companydeems it necessary to reduce the working force, the lastemployee hired shall be the first employee laid off—Section l(b)(2)(B) of the same article stated: "Employ-eeswill have to option to [accept] the lower classifica-tion (rate of pay) or take layoff until they are called backat that classification."Section 3 of this article stated: "When employees arelaid off for lack of work, the Union shall be notified inwriting of the names of all employees laid off and thedate such layoff occurred."In early August 1986, returning to his job after aweek's illness, unit employee Miguel Dimas was told byHisidroCarralez that work was "slow" and that heshould stay home "for another week." Field and MarkBocage, both less senior than Dimas, worked during hisresulting layoff.About 2 weeks later, Dimas was laid off again. Hisidroexplained to him this time that work was slow; that "itwasn't good for the Company to have to pay [Dimas]$10 per hour just to be connecting lights in the chassis";and that Respondent was "going to let Mark [Bocage]8Two other unit employees, Miguel Dimas and Mark Hocage, hadbeen hiredpreviouslywork, because he was only getting paid $5." Field alsostayed on.Beyond laying Dimas off out of seniority, Respondentfailed to give him the option of accepting a lower rate ofpay in lieu of layoff. It also failed to notify the Union ofthe layoffs.e.The allegedly unlawful remarks by Hisidro Carralezin the summer of 1986Hisidro Carralez, as mentioned, was operation manag-er at Respondent's Oakland facility. The answer to thecomplaint containing this allegation admits that he was asupervisor and an agent of Respondent at relevant times.Carralez had several conversations with Dimas inMay-June 1986 regarding the Union. Carralez stated var-iously: (a) That the union contract was soon to expireand John Carralez "doesn't want to have another con-tractwith the Union"; (b) that "it would be okay evenwithout a contract, because the benefits would be thesame, just as if the Union was there"; and (c) that JohnCarralez' reason for not wanting to negotiate with theUnion was that "the Union promised a lot of things andthen didn't carry them out."f.The allegedly unlawful remarks by Hisidro CarralezinNovember-December 1986The charge in Case 32-CA-8526 alleges that Respond-ent "discriminated in regard to . . . Dimas' tenure of em-ployment . . . ." Shortly after the 17 November filing ofthis charge, Hisisdro Carralez made a telephone call toDimas, telling him that Respondent "wouldn't give [him]any more work" if he was "fighting with" Respondent.Carralez explained that he had "a letter" from theNLRB with Dimas' name on it, then declared that Re-spondent "would give [him] more work" if he "went tothe Union and they withdrew all the charges," but other-wise "would not give [him] more work."Dimas was not on the payroll at the time, having beenlaid off in August.g.The allegedly unlawful failure to give the Union anopportunity to negotiate concerning the effects on unitemployees of the termination of the Oakland operationAbout the end of 1986, Santos heard from Dimas'wife, an employee of the Union, that Respondent hadclosed its Oakland facility. Santos consequently visitedthe site early January 1987, finding that the trailer officeand all the equipment were gone and, indeed, that onlythe sign remained. Santos thereupon sent this letter,dated 12 February, to John Carralez at Respondent's ad-dress in Long Beach, California:We request that you sit down and negotiate theeffects of the plant closure located at 1170 5thStreet, Oakland, CA 94607.Iwill be waiting for your reply.Respondent did not reply. Nor did it ever communi-catewith the Union concerning the termination of theOakland operation. CHASSIS MAINTENANCERespondent's answer to this allegation admits that itterminated its Oakland operation in November or De-cember 1986 "without prior notice to the Union andwithout having afforded the Union an opportunity to ne-gotiate and bargain . . . concerning . . . the effects ofsuch acts and conduct." The answer further admits, byits silence, that Respondent "has failed and refused tomeet and bargain . . . with regard to the effects of" thattermination since 12 February 1987.2.Conclusionsa.The alleged violations of Section 8(a)(5) and (1)The foregoing recitation of facts, in combination withthe noted admissions by Respondent in its answers, estab-lishes beyond doubt that it quietly and unilaterally repu-diated its bargaining obligation and underlying contractmonths before contract expiration; and that,as a con-comitant of that repuidation, it:(a) Stopped making contributions to the Sheet MetalWorkers' of Northern California Health Care Plan asprescribed by the contract.(b) Flouted the Union's entreaties that it enter into thenegotiationof a successor contract.(c) Failed to direct new hire Field to the Union with areport of hire form as required by the contract.(d) Ignored seniority and otherwise overlooked con-tractuallymandated procedures in connection with thelayoffs of Dimas in August 1986.(e) Failed to give the Union an opportunity to negoti-tate over the effects on unit employees of its terminationof the Oakland operation.I conclude that, by its repudiation of its bargaining ob-ligationand underlying contract without any stated, letalone proper, justification, and by each of the itemizedconcomitants thereof,RespondentviolatedSection8(a)(5) and (1).b.The alleged additional violations of Section 8(a)(1)I conclude that Respondent made an improper induce-ment to Dimas to discard the Union, violating Section8(a)(1),when Hisidro Carralez told him in May or June1986 that Respondent did not "want another contractwith the Union" and that, even without a contract, hisbenefits "would be thesame, just as if the Union wasthere."I conclude that Respondent, by Hisidro Carralez, alsoviolated Section 8(a)(1) in November or December 1986by tellingDimas that Respondent "would give [him]more work" only if he "went to the Union and theywithdrew all the charges," thus conditioning employ-ment on the surrender of rights under the Act.IV. REMEDYI shall recommend that Respondent cease and desistfrom that conduct found to be unlawful,and that it takecertain affirmative action to effectuate the policies of theAct.Regarding Respondent'sunlawful failure to give theUnion an opportunity to bargain over the effects of itstermination of the Oakland operation, a bargaining order293alone would not provide an adequate remedy. To imparttoRespondent some incentive to enter into meaningfulbargaining, and to make the affected employees wholefor losses they may have suffered as a result of its priorfailure to do so, I will impose a limited monetary sanc-tion along lines of St.Marys Foundry Co.,284 NLRB 221(1987);Garwood-DetroitTruck Equipment,274NLRB113, 116 (1985); andTransmarine Corp.,170 NLRB 389,390 (1968).Thus, Respondent shall pay a wage equivalent to eachunit employee on the payroll when operations ceased,based on his/her normal pay rates at the time of cessa-tion, from 5 days after the date of this decision until theoccurrence of the earliest of the following conditions: (1)the date Respondentbargainsto agreement with Unionon those subjectspertainingto the effects of the cessa-tion on its unit employees; (2) a bona fideimpasse in bar-gaining; (3) the failure of the Union to requestbargainingwithin 5 days of this decision, or to commence negotia-tionswithin 5 days of Respondent's notice of its readi-ness tobargain;or (4) the subsequent failure of theUnion to bargain in good faith. In no event, however,shallany employee's entitlement exceed the amounthe/she would haveearned as wagesfrom the date ofcessation to the time the employee secured equivalentemployment elsewhere, or the date on which Respond-ent should offer to bargain, whichever occurs first; pro-vided further that in no event shall that entitlement beless than the employee would have earned for a 2-weekperiod at the aforesaid normal pay rate when last in Re-spondent's employ.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed9ORDERThe Respondent, Chassis Maintenance, Inc., Oakland,Claifornia, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Failing and refusing to bargain collectively withSheetMetalWorkers' International Association, LocalUnion No. 355 of Northern California (Union) concern-ing the effects on the employees in the appropriate unitbelow of its decision to close its operation in Oakland,California. The unit is:All production,warehouse,maintenance,materialhandling,and truck-driveremployees at Respond-ent'soperation in Oakland,California,exlcudingoffice clericalemployees,timekeepers,administra-tive and professional employees,technical employ-ees, guards,and supervisors.(b) Failing and refusing, during the term of a collec-tive-bargaining contract between it and the Union cover-9 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrdershall, asprovided in Sec 102.48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses. 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing employees in the above unit, to recognize the Unionas the exclusive representative of those employees, tohonor the terms of such contract (including those requir-ing contributions to the Sheet Metal Workers' of North-ern California Health CarePlan andprescribing proce-dures to be followed when hiring and laying off employ-ees), and to enter into the negotiation of a successor con-tract when timely requested by the Union to do so.(c)Making inducements to employees to withdrawtheir support of labor organization with whom it has acollective-bargaining contract by telling them that Re-spondent does not want another contract and that theirbenefits will be the same without a contract or without aunion.(d)Telling employees it will give them more workonly if they achieve the withdrawal of unfair labor prac-tice charges against Respondent that have been filed ontheir behalf with the National Labor Relations Board.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the Unionconcerning the effects on the employees in the aboveunit of Respondent's decision to close its operation inOakland, California; and reduce to writing any agree-ment resulting from such bargaining.(b) Pay the unit employees on the payroll when Re-spondent terminated its Oakland operation in the mannerset forth in the Remedy portion of this decision.(c)Make the unit employees whole, with interest, forany monetary loss occasioned by Respondent's unlawfulwithholding of contributions to the above health careplan. 10(d)Make Miguel Dimas whole, with interest, for anyloss of wages and benefits he suffered because of Re-spondent's disregard of his seniority and other contrac-tually bestowed rights in connection with his two layoffsin August 1986.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful to analyze the amounts owing under theterms of this Order.(f)Mail copies of the attached notice, marked "Appen-dix," 11 in both English and Spanish, to the Union, toMiguel Dimas, and to all unit employees on the payrollwhen Respondent terminated its Oakland operation.Copies of the notice, on forms provided by the RegionalDirector for Region 32, after being duly singed by Re-spondent's authorized representative, shall be mailed im-mediately upon receipt thereof as herein directed.(g)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps it has takento comply.10 Interest,where specified, shall becomputed in accordancewithNewHorizonsfor theRetarded,283 NLRB 1173 (1987) UnderNewHorizons,interest is computed at the"short-term Federal rate"for the underpay-ment of taxes as set out in the 1986 amendment to 26 U S.C. § 6621. In-terest accruedbefore 1January 1987(the effective date of the amend-ment) shall becomputed as inFloridaSteel Corp.,231 NLRB 651 (1977).11 If thisOrderis enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted byOrderof the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board."